DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary Amendment was filed on 08/11/2021 cancelling claims 1-54 and adding claims 55-74.  Claims 55-74 are currently pending in the instant Application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “alignment feature” in claims 56, 57, 61 and 62 wherein “feature” is a generic placeholder performing the function of alignment.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 55-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 57-62, 66, 72 and 73 of copending Application No. 17/399,978. 
Regarding instant claim 55, copending claim 64 by way of claim 55 from which claim 61 depends, recites a connector to be provided at a terminal end of a breathing conduit (lines 1-2 of claim 55), the connector comprising: a body (line 3), the body comprising: a first end, a second end, and a 
Regarding instant claim 56, copending claim 56 wherein the outer wall comprises one or more external alignment features (lines 1-2) configured to align the body and the second connector into an externally aligned connection therebetween (lines 2-3).
Regarding instant claim 57, copending claim 57 recites wherein the locking fingers are oriented so as to be radially aligned with the external alignment features (lines 1-2).
Regarding instant claim 58, copending claim 58 recites wherein the external alignment features comprise one or more cut-outs positioned at at least one of a terminal end or a face of the outer wall (lines 1-2).
Regarding instant claim 59, copending claim 59 recites wherein the one or more cut-outs are configured to be received by a substantially reciprocally shaped portion (lines 1-2) of the second connector to which said outer wall is to be placed in contact, in use (lines 2-3).
Regarding claim 60, copending claim 60 recites wherein the one or more external alignment features are arranged at least one of evenly and equidistantly (lines 1-2) about a circumference of a terminal end face of the outer wall, at the second end (lines 2-3).
Regarding instant claim 61, copending claim 61 recites wherein the one or more external alignment features are configured to be co-locatable for keying (lines 1-2) with a reciprocally shaped projection of a portion of the second connector when brought to bear into connection (lines 2-3), in use, during a connection between a terminal face of the second end of the connector and the second connector (line 4).
Regarding instant claim 62, copending claim 62 recites wherein the one or more external alignment features are at least one (lines 1-2) of the following: configured to prevent connection of the one or more locking fingers of the connector with the second connector, when the one or more external alignment features of the connector and an external alignment feature of the second connector are in an unaligned orientation (lines 3-6); and configured to allow connection of the one or more locking fingers of the connector with the second connector, when the one or more external alignment features of the connector and the external alignment feature of the second connector are in an aligned orientation (lines 7-10).
Regarding instant claim 63, copending claim 63 recites wherein the one or more external alignment features comprise one or more (lines 1-2) of the following shapes: semi-circular, triangular, rectangular, other recti-linear, geometric shapes, elliptical and wedge-shaped (lines 3-4).
Regarding instant claim 64, copending claim 65 recites wherein the outer wall comprises a male connection facility (lines 1-2).
Regarding instant claim 65, copending claim 55 recites wherein a diameter of the outer wall at the second end is smallest at a terminal end of the second end (lines 17-18), with the diameter of the 
Regarding claim 66, copending claim 66 recites wherein one or more locking fingers are housed substantially within the second end (lines 1-2).
Regarding claim 67, copending claim 67 recites wherein a space is defined between an outer surface of the one or more locking fingers and an inner surface of the outer wall (lines 1-2).
Regarding claim 68, copending claim 68 recites wherein each of the one or more locking fingers comprises an outer surface having a recess (lines 1-2).
Regarding claim 69, copending claim 69 recites wherein said recess is configured to receive or engage with a raised protrusion or tab of the second connector (lines 1-2).
Regarding claim 70, copending claim copending claim 612 recites wherein the connector is configured as an adapter (configured to allow  connection as per line 7) to facilitate connection between two connectors (lines 8-9).
Regarding instant claim 71, copending claim 64 by way of claim 55 from which claim 61 depends, recites a connector to be provided at a terminal end of a breathing conduit (lines 1-2 of claim 55), the connector comprising: a body (line 3), the body comprising: a first end, a second end, and a lumen defined within the body, extending between the first and second ends and configured to pass gas therethrough (lines 4-5); the first end being configured to be engageable with a terminal end of the breathing conduit or at least a component to be associated with the terminal end of the breathing conduit (lines 6-8); the second end being configured to be engageable with a second connector, in use (lines 9-10); an internal surface including one or more internal male connector features comprising one or more locking fingers, the one or more internal male connection features being configured to connect with a female end or female part of the second connector receivable of said one or more internal male connection features (lines 12-14); an outer wall surrounding the one or more locking fingers (line 17 of 
Regarding claim 72, copending claim 71 recites additionally comprising a patient interface comprising a non-sealing nasal cannula connected with the first end (lines 1-2).
Regarding instant claim 73, copending claim 72 recites A respiratory system (line 1) comprising: a flow generator (line 2); a humidifier (line 3); an inspiratory conduit having an inspiratory conduit connector at one end with a female part (lines 4-5); a patient interface; a connector configured to connect the inspiratory conduit with the patient interface (lines 6-7), the connector comprising: a body comprising a first end, a second end, and a lumen defined within the body, extending between the first and second ends and configured to pass gas therethrough (lines 8-10); the first end being configured to be engageable with the patient interface (line 10); the second end being configured to be engageable with the inspiratory conduit connector (lines 11-12); an internal surface comprising one or more internal male connector features comprising one or more locking fingers and extending therein (lines 13-14)  and configured to be connectable with the female part of the inspiratory conduit connector, the female part being configured to receive said one or more internal male connection features; an outer wall surrounding the one or more locking fingers (lines 15-17); wherein the outer wall is configured to operate as a sleeve, in use, for being brought into a sleeved connection with the inspiratory conduit connector (lines 18-19). The claims are not identical in that copending claim 72 further recites a diameter of the outer wall however the instant claim would be obvious in view of the copending claim by way of being effectively a broader recitation of the same features but for the diameter of the copending claim.
Regarding claim 74, copending claim 73 recites additionally comprising a patient interface comprising a non-sealing nasal cannula connected with the first end (lines 1-2).

Claims 55, 65, 66 and 68-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 57, 58, 63 and 74 of copending Application No. 15/756,953 (reference application). 
Regarding instant claim 55, copending claim 63 by way of copending claim 26 from which claim 63 depends recites a connector (line 1 of claim 63, equivalent to a connecting device) comprising a body with first and second ends and lumen (lines 2-3) and a lumen defined within the body, extending between the first and second ends and configured to pass gas therethrough (lines 4-5) the first end engageable with a terminal end of a breathing conduit (lines 6-7) the second end engageable to a second  connector (line 9, the connector being equivalent to a connecting device) an internal surface including one or more internal male connector features comprising one or more locking fingers, the one or more internal male connection features being configured to connect with a female end or female part of the second connector receivable of said one or more internal male connection features (lines 10-13) and an outer wall surrounding the connection figures (lines 14-16) wherein the outer wall is configured to operate as a sleeve, in use (lines 1-2 of claim 63). The claims are not identical in that copending claim 26 further recites a diameter of the outer wall however the instant claim would be obvious in view of the copending claim by way of being effectively a broader recitation of the same features but for the diameter of the copending claim.
18.	Regarding instant claim 65, copending claim 57 recites wherein a diameter of the outer wall at the second end is smallest at a terminal end of the second end (lines 1-2), with the diameter of the outer wall increasing in a direction extending away from the terminal end of the second end towards the first end (lines 19-20).

21.	Regarding claim 68, copending claim 58 recites wherein each of the one or more locking fingers comprises an outer surface having a recess (lines 1-2).
22.	Regarding claim 69, copending claim 58 recites wherein said recess is configured to receive or engage with a raised protrusion or tab of the second connector (lines 2-3).
23.	Regarding claim 70, copending claim copending claim 26 recites wherein the connector is configured as an adapter (configured to allow  connection as per line 9) to facilitate connection between two connectors (lines 9-10).
29.	Regarding instant claim 71, copending claim 63 by way of copending claim 26 from which claim 63 depends recites a connector (line 1 of claim 63, equivalent to a connecting device) comprising a body with first and second ends and lumen (lines 2-3) and a lumen defined within the body, extending between the first and second ends and configured to pass gas therethrough (lines 4-5) the first end engageable with a terminal end of a breathing conduit (lines 6-7) the second end engageable to a second  connector (line 9, the connector being equivalent to a connecting device) an internal surface including one or more internal male connector features comprising one or more locking fingers, the one or more internal male connection features being configured to connect with a female end or female part of the second connector receivable of said one or more internal male connection features (lines 10-13) and an outer wall surrounding the connection figures (lines 14-16) wherein the outer wall is configured to operate as a sleeve, in use (lines 1-2 of claim 63). The claims are not identical in that copending claim 26 further recites a diameter of the outer wall however the instant claim would be obvious in view of the copending claim by way of being effectively a broader recitation of the same features but for the diameter of the copending claim.
Regarding claim 72, copending claim 74 recites additionally comprising a non-sealing nasal cannula (lines 1-2).

Claims 56-64, 67, 73 and 74 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63 as detailed above and claim 64 of copending Application No. 15/756,953 (reference application) in view of White et al., US 2005/0077726.
Regarding claim 56, the copending claims do not recite wherein the outer wall comprises one or more external alignment features configured to align the body and the second connector into an externally aligned connection therebetween.
White teaches an outer wall (that having 44 and 43 as shown in Figure 6) comprises at least one of at least a first external alignment feature (43) configured  (radially fixed with respect to 49 during coupling as shown in Figures 6 and 9) to align said second connector into an externally aligned connection (as depicted in Figure 8).
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 63 to include alignment features as taught by White.  It would have been obvious to do so for the purpose of achieving alignment of connector portions in a known, art-recognized configuration.
63.	Regarding claim 57, the copending claims do not recite wherein the locking fingers are oriented so as to be radially aligned with the external alignment features.
White teaches locking fingers (the protrusion between 43 and 44) oriented (fixed about the longitudinal axis a shown in Figures 6 and 9) so as to be radially aligned with the external alignment features (being in fixed orientation relative to 43).

64.	Regarding claim 58, the copending claims do not recite wherein the external alignment features comprise one or more cut-outs positioned at at least one of a terminal end or a face of the outer wall.
White teaches the alignment features comprising a cut-out (48, a flat side capable of causing leaking as per Paragraph 59 thus a cut out relative to a complete cylindrical form) positioned at a terminal end (at 45, a terminus most proximal to 14 in use) of the outer wall.
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 63 to include alignment features as taught by White.  It would have been obvious to do so for the purpose of achieving alignment of connector portions in a known, art-recognized configuration.
65.	Regarding claim 59,the copending claims do not recite wherein the one or more cut-outs are configured to be received by a substantially reciprocally shaped portion of the second connector to which said outer wall is to be placed in contact, in use.
White teaches said cut out to be configured to be received by a substantially reciprocally shaped portion (the portion of 35 to the patient-proximal of 52 as per Paragraph 57) on the second connector to which said outer wall is to be placed into contact (as depicted in Figure 8) in use.
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 63 to include alignment features as taught by White.  It would have been obvious to do 
Regarding claim 60, the copending claims do not recite the one or more external alignment features are arranged at least one of evenly and equidistantly about a circumference of a terminal end face of the outer wall, at the second end.
The one or more external alignment features (43 as shown in Figure 9) are arranged at least one of evenly and equidistantly (evenly spaced about the circumference of 36 as depicted, equidistant as per Paragraph 54) about a circumference of a terminal end face of the outer wall, at the second end (extending to 45 as per Paragraph 54).
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 1 to include equidistant spacing of alignment features as taught by White.  It would have been obvious to do so for the purpose of achieving alignment of connector portions in a known, art-recognized configuration. 
Regarding claim 61, the copending claims do not recite wherein the one or more external alignment features are configured to be co-locatable for keying with a reciprocally shaped projection of a portion of the second connector when brought to bear into connection, in use, during a connection between a terminal face of the second end of the connector and the second connector.
White teaches  the first external alignment feature is configured to be co-located to key (by way of being formed in a solid form with 41 and 42 as depicted in Figure 9, as per Paragraph 54) in use, with a reciprocally shaped projection (ridge 41) of a sleeved portion (38 as per Paragraph 54) of the another connection device when brought to bear into connection therewith during a connection between a terminal face of the second end of the connection device and the another connection device (as shown in Figures 8 and 9).

Regarding claim 62, the copending claims do not recite wherein the one or more external alignment features are at least one of the following: configured to prevent connection of the one or more locking fingers of the connector with the second connector, when the one or more external alignment features of the connector and an external alignment feature of the second connector are in an unaligned orientation; and configured to allow connection of the one or more locking fingers of the connector with the second connector, when the one or more external alignment features of the connector and the external alignment feature of the second connector are in an aligned orientation.
White teaches the one or more external alignment configured to allow connection of the one or more locking fingers of the connector with the second connector (as shown by 41, 42 and 43 in Figures 8 and 9, providing a mechanical form for alignment between 34 and 36, and being equidistantly spaced as per Paragraph 54), when the one or more external alignment features of the connector and the external alignment feature of the second connector are in an aligned orientation (that shown in Figure 9).
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 63 to include alignment features as taught by White.  It would have been obvious to do so for the purpose of achieving alignment of connector portions in a known, art-recognized configuration.
Regarding claim 63, the copending claims do not recite wherein the one or more external alignment features comprise one or more of the following shapes: semi-circular, triangular, rectangular, other recti-linear, geometric shapes, elliptical and wedge-shaped.
White teaches  one or more external alignment features comprise one or more of the following shapes: semi-circular, triangular, rectangular, other recti-linear, geometric shapes, elliptical and wedge-shaped (recti-linear and geometric, being trapezoidal as shown in Figure 9, as per Paragraph 55).
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 63 to include alignment features as taught by White.  It would have been obvious to do so for the purpose of achieving alignment of connector portions in a known, art-recognized configuration.
Regarding claim 64, copending claim 64 recites the outer wall to comprise a male connection facility (a male taper connection as per lines 1-2).
Regarding claim 67, the copending claims do not recite wherein a space is defined between an outer surface of the one or more locking fingers and an inner surface of the outer wall.
White teaches a space is defined between an outer surface of the one or more locking fingers and an inner surface of the outer wall (as shown in Figure 9 and as per Paragraph 54, slots 43 and 44 being wider at end 45 thus necessitating space relative to the protrusion between 43 and 44).
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 1 to include a space is defined between an outer surface of the one or more locking fingers and an inner surface of the outer wall as taught by White.  It would have been obvious to do so for the purpose of achieving alignment of connector portions in a known, art-recognized configuration.
Regarding instant claim 73, copending claim 63 by way of copending claim 26 from which claim 63 depends recites a connector (line 1 of claim 63, equivalent to a connecting device) comprising a body with first and second ends and lumen (lines 2-3) and a lumen defined within the body, extending between the first and second ends and configured to pass gas therethrough (lines 4-5) the first end engageable with a terminal end of a breathing conduit (lines 6-7) the second end engageable to a second  connector (line 9, the connector being equivalent to a connecting device) an internal surface including one or more internal male connector features comprising one or more locking fingers, the one or more internal male connection features being configured to connect with a female end or female part of the second connector receivable of said one or more internal male connection features (lines 10-13) and an outer wall surrounding the connection figures (lines 14-16) wherein the outer wall is configured to operate as a sleeve, in use (lines 1-2 of claim 63). The claims are not identical in that copending claim 26 further recites a diameter of the outer wall however the instant claim would be obvious in view of the copending claim by way of being effectively a broader recitation of the same features but for the diameter of the copending claim.  The copending claims do not recite a flow generator and a humidifier.
White teaches a respiratory system (the ventilation and humidifying circuit of Figure 1 as per Paragraph 37, particularly having the connector 33 of Figure 6, as per Paragraph 56 connector 33 being an embodiment of connector 1 in Figure 1 as per Paragraphs 43 and 56) comprising a flow generator (Figure 1, blower 15 as per Paragraph 37) a humidifier (8).
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 15 to include the humidifier and flow generator of White.  It would have been obvious to do so for the purpose of providing a flow of breathable gas suitable for therapy to a patient. 
Regarding claim 74, copending claim 15 recites additionally comprising a patient interface comprising a non-sealing nasal cannula connected with the first end (lines 1-2).
Claims 55-59, 61-66 and 68-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 15 of copending Application No. 17/364,512. 
Regarding instant claim 55, copending claim 1 recites a connector (copending claim 1, line 1, a connection device equivalent to a connector) comprising a body with first and second ends and lumen for passage of gas (lines 3-4) the first end, in use, being engaged or engageable with the terminal end of the breathing conduit (lines 5-6) or a component to be associated with the terminal end of the breathing tube, and the second end, in use, to be engaged or engageable with another connector (lines 8-9, engageable to a connection device equivalent to a connector), and wherein an internal surface of the body comprises one or more internal male connection features (lines 10-11) extending therein configured for connection with a female end or female part  (lines 11-12) of another connector receivable of said male connection features, the male internal connection features comprising one or more locking fingers (lines 13), and wherein the connector further comprises an outer wall (line 14) surrounding of the one or more internal male connection features (line 14).  Copending claim 5 recites configuration of an outer wall to operate as a sleeve (configuration to collocate and key via a sleeved portion as per lines 1-3) for being brought into sleeved connection with the second connector (lines 2-4). The claims are not identical in that the copending claim further recites an alignment feature however the instant claim would have been obvious in view of the copending claim being effectively a broader recitation thereof. 
Regarding instant claim 56, copending claim 1 recites wherein the outer wall comprises one or more external alignment features configured to align the body and the second connector into an externally aligned connection therebetween (lines 18-20).
Regarding instant claim 57, copending claim 2 recites wherein the locking fingers are oriented so as to be radially aligned with the external alignment features.
Regarding instant claim 58, copending claim 3 recites wherein the external alignment features comprise one or more cut-outs (lines 1-2) positioned at at least one of a terminal end or a face of the outer wall (lines 2-3).
Regarding instant claim 59, copending claim 3 recites wherein the one or more cut-outs are configured to be received by a substantially reciprocally shaped portion of the second connector to which said outer wall is to be placed in contact (lines 3-5), in use.
Regarding instant claim 61, copending claim 5 recites wherein the one or more external alignment features are configured to be co-locatable for keying (lines 1-2) with a reciprocally shaped projection of a portion of the second connector when brought to bear into connection (lines 3-4), in use, during a connection between a terminal face of the second end of the connector and the second connector (line 5).
Regarding claim 62, copending claim 7 recites wherein the one or more external alignment features are configured to allow connection of the one or more locking fingers of the connector with the second connector (lines 1-3), when the one or more external alignment features of the connector and the external alignment feature of the second connector are in an aligned orientation (lines 4-5).
Regarding claim 63, copending claim 3 recites wherein the one or more external alignment features comprise one or more of the following shapes: semi-circular, triangular, rectangular, other recti-linear, geometric shapes, elliptical and wedge-shaped (being a cut-out as per lines 1-3 thus a geometric shape).
Regarding claim 64, copending claim 2 recites wherein the outer wall comprises a male connection facility (having male connection features as per lines 1-2).
Regarding claim 65, copending claim 6 recites wherein a diameter of the outer wall at the second end is smallest at a terminal end of the second end (lies 1-2), with the diameter of the outer wall 
Regarding claim 66, copending claim 1 recites wherein one or more locking fingers are housed substantially within the second end (being disposed there-within as per 15-17).
Regarding claim 68, copending claim 7, recites wherein each of the one or more locking fingers comprises an outer surface having a recess (lines 1-2).
Regarding claim 69, copending claim 8 recites wherein said recess is configured to receive or engage with a raised protrusion or tab of the second connector (lines 1-2).
Regarding claim 70, copending claim 1 recites wherein the connector is configured as an adapter (being configured to be, in use, engaged with another connection device (lines 8-9) to facilitate connection between two connectors (the body of line 3 and connector of line 9).
Regarding instant claim 71, copending claim 1 recites a connector (copending claim 1, line 1, a connection device equivalent to a connector) comprising a body with first and second ends and lumen for passage of gas (lines 3-4) the first end, in use, being engaged or engageable with the terminal end of the breathing conduit (lines 5-6) or a component to be associated with the terminal end of the breathing tube, and the second end, in use, to be engaged or engageable with another connector (lines 8-9, engageable to a connection device equivalent to a connector), and wherein an internal surface of the body comprises one or more internal male connection features (lines 10-11) extending therein configured for connection with a female end or female part  (lines 11-12) of another connector receivable of said male connection features, the male internal connection features comprising one or more locking fingers (lines 13), and wherein the connector further comprises an outer wall (line 14) surrounding of the one or more internal male connection features (line 14).  Copending claim 5 recites configuration of an outer wall to operate as a sleeve (configuration to collocate and key via a sleeved portion as per lines 1-3) for being brought into sleeved connection with the second connector (lines 2-4).  
Regarding claim 72, copending claim 15 recites additionally comprising a patient interface comprising a non-sealing nasal cannula connected with the first end (lines 1-2).

72.	Claims 60, 67, 73 and 74 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15/756,953 (reference application) in view of White et al., US 2005/0077726.
Regarding claim 60, the copending claims do not recite the one or more external alignment features are arranged at least one of evenly and equidistantly about a circumference of a terminal end face of the outer wall, at the second end.
The one or more external alignment features (43 as shown in Figure 9) are arranged at least one of evenly and equidistantly (evenly spaced about the circumference of 36 as depicted, equidistant as per Paragraph 54) about a circumference of a terminal end face of the outer wall, at the second end (extending to 45 as per Paragraph 54).
White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 1 to include equidistant spacing of alignment features as taught by White.  It would have been obvious to do so for the purpose of achieving alignment of connector portions in a known, art-recognized configuration. 
Regarding claim 67, the copending claims do not recite wherein a space is defined between an outer surface of the one or more locking fingers and an inner surface of the outer wall.

White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 1 to include a space is defined between an outer surface of the one or more locking fingers and an inner surface of the outer wall as taught by White.  It would have been obvious to do so for the purpose of achieving alignment of connector portions in a known, art-recognized configuration.
Regarding instant claim 73, copending claim 15 recites an inspiratory conduit having an inspiratory conduit connector at one end with a female part; a patient interface (lines 1-2); a connector (copending claim 1, line 1, a connection device equivalent to a connector) comprising a body with first and second ends and lumen for passage of gas (lines 3-4) the first end, in use, being engaged or engageable with the terminal end of the breathing conduit (lines 5-6) or a component to be associated with the terminal end of the breathing tube, and the second end, in use, to be engaged or engageable with another connector (lines 8-9, engageable to a connection device equivalent to a connector), and wherein an internal surface of the body comprises one or more internal male connection features (lines 10-11) extending therein configured for connection with a female end or female part  (lines 11-12) of another connector receivable of said male connection features, the male internal connection features comprising one or more locking fingers (lines 13), and wherein the connector further comprises an outer wall (line 14) surrounding of the one or more internal male connection features (line 14).  Copending claim 5 recites configuration of an outer wall to operate as a sleeve (configuration to collocate and key via a sleeved portion as per lines 1-3) for being brought into sleeved connection with the second connector (lines 2-4).  The copending claims do not recite a flow generator and a humidifier.

White and the copending Application are analogous in that both are from the field of connecting devices for breathing circuits.  Therefore it would be obvious to one of ordinary skill in the art to modify copending claim 15 to include the humidifier and flow generator of White.  It would have been obvious to do so for the purpose of providing a flow of breathable gas suitable for therapy to a patient. 
Regarding claim 74, copending claim 15 recites additionally comprising a patient interface comprising a non-sealing nasal cannula connected with the first end (lines 1-2).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55-64 and 66-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al., US 2005/0077726.
Regarding claim 55, White discloses a connector (Figure 6, connector 33 as per Paragraph 56) to be provided at a terminal end (the patient-proximal end, as shown by connector 1 in Figure 3, connector 33 being an embodiment of connector 1 as per Paragraphs 43 and 56)  of a breathing conduit (3 as per Paragraph 38), the connector comprising: a body (Figure 6, and 36 as per Paragraph 56) comprising a first end (the end opposite 45, such as would be the patient-distal end of 36 in use as per Paragraph 59) and a second end (45 as per Paragraph 59), a lumen defined within the body (the internal lumen through the tubular form of 36, as per Paragraph 53 as shown in Figure 6) extending between the first and second ends (from 36 of 45 as shown in Figure 6, flow being from a humidifier upstream to a patient downstream of 33 as shown by connector 1 in in Figure 1) and configured to pass gas therethrough (Paragraph 58); the first end being configured to be engageable (36 being a humidifier end part for engagement to 3 as per Paragraph 54), with the terminal end of the breathing conduit (the patient-proximal end of 3 as shown in Figure 1) or a component to be associated with the terminal end of the breathing conduit; the second end being configured to be engageable (configured to engage with 34 as per Paragraph 53) with a second connector (34) in use; an internal surface (the radially interior surface of 36) including  one or more internal male connection features (one of the longitudinal protrusion between slots 43 and 44 as shown in Figure 9, male connecting features relative to the gaps between 41 and 42)  comprising one or more locking fingers (a unit of the longitudinal protrusions between slots 43 and 44  as shown in Figure 9, male connecting features relative to the gaps between 41 and 42) the male connection features configured to connect with a female part (the relative gaps of 34 between 41 and 42 thereof) of the second connector (34) receivable of  said male connection features (configured in size, orientation and shape, as depicted in Figure 9), and an outer wall (the radially outer wall of 36) surrounding the one or more locking fingers, (Figures 8 and 9) the outer wall is configured to operate as a sleeve, in use (having sleeved portion generally disposed about 38 as per Paragraph 54) for being brought into a sleeved connection with the second connector (as when coupled as depicted in Figure 8).
Regarding claim 56, White discloses said outer wall (that having 44 and 43 as shown in Figure 6) comprises at least one of at least a first external alignment feature (43) configured  (radially fixed with respect to 49 during coupling as shown in Figures 6 and 9) to align said second connector into an externally aligned connection (as depicted in Figure 8)
Regarding claim 57, White discloses the locking fingers are oriented (fixed about the longitudinal axis a shown in Figures 6 and 9) so as to be radially aligned with the external alignment features (being in fixed orientation relative to 43).
Regarding claim 58, White discloses the external alignment features comprises a cut-out (48, a flat side capable of causing leaking as per Paragraph 59 thus a cut out relative to a complete cylindrical form) positioned at a terminal end (at 45, a terminus most proximal to 14 in use) of the outer wall.
Regarding claim 59, White discloses said cut out is configured to be received by a substantially reciprocally shaped portion (the portion of 35 to the patient-proximal of 52 as per Paragraph 57) on the second connector to which said outer wall is to be placed into contact (as depicted in Figure 8) in use.
Regarding claim 60, White discloses the one or more external alignment features (43 as shown in Figure 9) are arranged at least one of evenly and equidistantly (evenly spaced about the circumference of 36 as depicted, equidistant as per Paragraph 54) about a circumference of a terminal end face of the outer wall, at the second end (extending to 45 as per Paragraph 54).
Regarding claim 61, White discloses the first external alignment feature is configured to be co-located to key (by way of being formed in a solid form with 41 and 42 as depicted in Figure 9, as per Paragraph 54) in use, with a reciprocally shaped projection (ridge 41) of a sleeved portion (38 as per Paragraph 54) of the another connection device when brought to bear into connection therewith during a connection between a terminal face of the second end of the connection device and the another connection device (as shown in Figures 8 and 9).
Regarding claim 62, White discloses the one or more external alignment configured to allow connection of the one or more locking fingers of the connector with the second connector (as shown by 41, 42 and 43 in Figures 8 and 9, providing a mechanical form for alignment between 34 and 36, and being equidistantly spaced as per Paragraph 54), when the one or more external alignment features of the connector and the external alignment feature of the second connector are in an aligned orientation (that shown in Figure 9).
Regarding claim 63, White discloses the one or more external alignment features comprise one or more of the following shapes: semi-circular, triangular, rectangular, other recti-linear, geometric shapes, elliptical and wedge-shaped (recti-linear and geometric, being trapezoidal as shown in Figure 9, as per Paragraph 55).
Regarding claim 64, White discloses the outer wall comprises a male connection facility (the gaps between 43, relative male portions with respect to pairs of 41, being interposed therebetween as shown in Figure 9).
Regarding claim 66, White discloses said one or more locking fingers are housed substantially within the second end (radially within 45 and disposed therein as per Paragraph 54).
Regarding claim 67, White discloses a space is defined between an outer surface of the one or more locking fingers and an inner surface of the outer wall (as shown in Figure 9 and as per Paragraph 54, slots 43 and 44 being wider at end 45 thus necessitating space relative to the protrusion between 43 and 44).
Regarding claim 68, White discloses each of the one or more locking fingers comprises an outer surface (that proximal to 34 as shown in Figure 9) having a recess (43 and 44).
Regarding claim 69, White discloses each said recess is configured to receive or engage with a raised protrusion or tab of the second connector (receiving 41 and 42 as per Paragraph 54).
Regarding claim 70, White discloses the connector is configured as an adapter (connecting 3 and 14 by way of 34 and 36 as per Paragraph 50) to facilitate connection between two connectors (conduits 3 and 14, connectors relative to cannula 12 and humidifier 8 as per Paragraph 38).
Regarding claim 71, White discloses a connector (Figure 6, connector 33 as per Paragraph 56) to be provided at a terminal end (the patient-proximal end, as shown by connector 1 in Figure 3, connector 33 being an embodiment of connector 1 as per Paragraphs 43 and 56)  of a breathing conduit (3 as per Paragraph 38), the connector comprising: a body (Figure 6, and 36 as per Paragraph 56) comprising a first end (the end opposite 45, such as would be the patient-distal end of 36 in use as per Paragraph 59) and a second end (45 as per Paragraph 59), a lumen defined within the body (the internal lumen through the tubular form of 36, as per Paragraph 53 as shown in Figure 6) extending between the first and second ends (from 36 of 45 as shown in Figure 6, flow being from a humidifier upstream to a patient downstream of 33 as shown by connector 1 in in Figure 1) and configured to pass gas therethrough (Paragraph 58); the second end being configured to be engageable (configured to engage with 34 as per Paragraph 53) with an inspiratory conduit connector (34, a connector relative to patient end conduit 14 and inspiratory conduit 3 as per Paragraph 50) in use; an internal surface (the radially interior surface of 36) including  one or more internal male connection features (one of the longitudinal protrusion between slots 43 and 44 as shown in Figure 9, male connecting features relative to the gaps between 41 and 42)  comprising one or more locking fingers (a unit of the longitudinal protrusions between slots 43 and 44  as shown in Figure 9, male connecting features relative to the gaps between 41 and 42) the male connection features configured to connect with a female part (the relative gaps of 34 between 41 and 42 thereof) of the inspiratory conduit connector (34) receivable of  said male connection features (configured in size, orientation and shape, as depicted in Figure 9), and an outer wall (the radially outer wall of 36) surrounding the one or more locking fingers, (Figures 8 and 9) the outer wall is configured to operate as a sleeve, in use (having sleeved portion generally disposed about 38 as per Paragraph 54) for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 55 and 71 above in view of Edward P. Dutkiewics, US 2002/0112730.
Regarding claim 65, White does not disclose a diameter of an outer wall portion of the second end to be smallest at a terminal end of the second end, with the diameter increasing in a direction extending away from the terminal end of the second end towards the first end.  Rather, in White, as depicted in Figure 6, the outer wall of 34 tapers downward in a direction from the terminal end rather than tapering upward.
Dutkiewics teaches a threaded connection (Figure 1, 88 and 96, as per Paragraphs 44 and 45) analogous to 36 and 14 of White by way of being a patient-proximal connection of a connector and conduit of a nasal cannula circuit (as shown in Figure 1 of Dutkiewics) wherein a diameter of an outer wall portion of a second end (the diameter at the outer surface of 96) is smallest at a terminal end of the second end thereof (the patient-distal end including the patient distal end of the threaded portion of 96 in Dutkiewics), with the diameter increasing in a direction extending away from the terminal end  (increased diameter at 92 as depicted and as required for the threaded connection of Paragraph 44)  of the second end towards the first end (the patient-proximal end of 92).


Regarding claim 72, said connector (taken to include conduit 14 and cannula 12 as per Paragraph 38, shown in Figure 1) comprises a patient interface (nasal cannula 12) comprising a nasal cannula (recited).  White does not disclose said nasal cannula to be a non-sealing nasal cannula.
Dutkiewics teaches a nasal cannula (Figures 2 and 3 as per Paragraphs 24 and 24) that is a non-sealing cannula (lacking seals as depicted).
Dutkiewics and White are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply the non-sealing cannula of Dutkiewics as the nasal cannula of White.  It would have been obvious to do so for the purpose of achieving nasal cannula in a known suitable manner recognized in the arts.

Claims 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Dutkiewics.
Regarding claim 73, White discloses a respiratory system (the ventilation and humidifying circuit of Figure 1 as per Paragraph 37, particularly having the connector 33 of Figure 6, as per Paragraph 56 
Dutkiewics teaches a threaded connection (Figure 1, 88 and 96, as per Paragraphs 44 and 45) analogous to 34 and 14 of White by way of being a patient-proximal connection of a connector and conduit of a nasal cannula circuit (as shown in Figure 1 of Dutkiewics) comprising a female portion (88) that is a discrete connector (end piece 88 as per Paragraph 44)
Dutkiewics and White are analogous in that both are from the field of connectors for nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to modify the connection between the tube 14 and 34 in White to be the threaded connection of Dutkiewics having the connector of Dutkiewics as a discrete connector at the end of the inspiratory conduit thereof.  It would have been obvious to do so for the purpose of achieving a connection to tubing in a known suitable manner recognized in the art of breathing circuits.
Regarding claim 74, said connector (taken to include conduit 14 and cannula 12 as per Paragraph 38, shown in Figure 1) comprises a patient interface (nasal cannula 12) comprising a nasal cannula (recited).  White does not disclose said nasal cannula to be a non-sealing nasal cannula.
Dutkiewics teaches a nasal cannula (Figures 2 and 3 as per Paragraphs 24 and 24) that is a non-sealing cannula (lacking seals as depicted).
Dutkiewics and White are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply the non-sealing cannula of Dutkiewics as the nasal cannula of White.  It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785




                                                                                                             
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619